[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 09-14803         ELEVENTH CIRCUIT
                                                      APRIL 9, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                    D. C. Docket No. 08-20767-CR-UU

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

GERARDO PENDAS-MECHADO,
a.k.a. Rogelito,
a.k.a. Rogelio,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (April 9, 2010)

Before DUBINA, Chief Judge, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
      Appellant Gerardo Pendas-Mechado (“Mechado”), who pled guilty pursuant

to a written plea agreement, appeals his conviction for conspiracy to possess with

intent to distribute five grams or more of cocaine base. On appeal, Pendas-

Mechado argues that the district court abused its discretion by denying his motion

to withdraw his guilty plea. Specifically, he argues that the district court abused its

discretion because it was clear that he did not receive close assistance of counsel.

      We review a district court’s denial of a motion to withdraw a guilty plea for

abuse of discretion. United States v. Freixas, 332 F.3d 1314, 1316 (11th Cir.

2003). “The district court may be reversed only if its decision is arbitrary or

unreasonable.” United States v. Buckles, 843 F.2d 469, 471 (11th Cir. 1988).

      Rule 11(d) of the Federal Rules of Criminal Procedure provides that a

defendant may withdraw a guilty plea “after the court accepts the plea, but before it

imposes sentence if . . . the defendant can show a fair and just reason for requesting

the withdrawal.” Fed. R. Crim. Pro. 11(d)(2)(B). In determining whether a

defendant has shown a “fair and just reason,” the district court may consider the

totality of the circumstances surrounding the plea, including the following factors:

“(1) whether close assistance of counsel was available; (2) whether the plea was

knowing and voluntary; (3) whether judicial resources would be conserved; and (4)

whether the government would be prejudiced if the defendant were allowed to



                                           2
withdraw his plea.” Buckles, 843 F.2d at 472 (internal citations omitted). The

defendant has the burden of showing a “fair and just reason” for withdrawal of his

plea. Id. at 471. Further, the good faith, credibility and weight of a defendant’s

assertions are issues for the trial court to decide. Id. at 472.

      In this case, in considering Mechado’s motion to withdraw his guilty plea,

we conclude from the record that the district court properly weighed the totality of

the circumstances, including all of the specific Buckles factors. On appeal,

Mechado focuses on the first Buckles factor–the close assistance of counsel–and

asserts that the record clearly established that he did not have close assistance of

counsel. He focuses on the fact that, four days before he entered his change of

plea, his court-appointed counsel, Mr. Rodriguez, filed a motion to withdraw from

representation but nevertheless continued to represent Mechado at his change of

plea hearing. In denying his motion to withdraw his guilty plea, the district court

found it “clear from the record that Mechado enjoyed the close assistance of

counsel, even though from time to time the Defendant and Mr. Rodriguez may

have had disagreements.” This finding is supported by the record. During

Mechado’s initial change of plea hearing, the court specifically addressed Mechado

regarding the subject of his representation and Mechado specifically stated that he

had no problems with Mr. Rodriguez. Three days later, when the change of plea



                                            3
hearing was continued, Mechado stated, under oath, that he had fully discussed the

indictment and plea agreement with Mr. Rodriguez and that he was fully satisfied

with Mr. Rodriguez’s advice and representation of him. The district court was

entitled to rely upon the veracity of these statements as “[t]here is a strong

presumption that the statements made during the [plea] colloquy are true,” United

States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994), and “when a defendant

makes statements under oath at a plea colloquy, he bears a heavy burden to show

his statements were false.” United States v. Rogers, 848 F.2d 166, 168 (11th Cir.

1988). Because Mechado did not overcome the strong presumption of the veracity

of his statements made under oath, we conclude that the district court’s finding that

he enjoyed close assistance of counsel was neither arbitrary nor unreasonable.

      The district court’s finding that Mechado’s plea was knowing and voluntary

is also supported by the record. During his plea colloquy, Mechado specifically

stated, under oath, that he had reviewed with his attorney the elements of the

offense, that the plea agreement had been translated to him from English to

Spanish, that he understood each and every element of the agreement, that he

agreed with the government’s factual proffer, and that he understood the statutory

maximum sentence. As stated, the district court was permitted to make a strong

presumption of truth regarding these statements. Medlock, 12 F.3d at 187.



                                           4
Accordingly, we conclude that the district court’s finding that Mechado’s plea was

knowing and voluntary was neither arbitrary nor unreasonable.

      The district court also found that allowing Mechado to withdraw his guilty

plea would not conserve resources of the court or of the parties, and that the

government would suffer significant prejudice if it had to go to trial because it had

ceased its investigation many months prior in reliance on Mechado’s guilty plea

and would undergo a great burden to marshal substantial evidence to proceed to

trial. Both of these findings are supported by the record and, therefore, we

conclude that the district court did not abuse its discretion in so finding.

      Finally, we reject Mechado’s argument that the district court must conduct

an evidentiary hearing before ruling on a motion to withdraw a guilty plea. This

court has held that where the district court conducts an extensive Rule 11 inquiry

before accepting the plea, its refusal to conduct an evidentiary hearing does not

amount to an abuse of discretion. United States v. Stitzer, 785 F.2d 1506, 1514

(11th Cir. 1986). As discussed, the district court in this case conducted an

extensive Rule 11 inquiry prior to accepting Mechado’s guilty plea. Therefore, its

failure to hold an evidentiary hearing did not amount to an abuse of discretion.

      For the above-stated reasons, we affirm Mechado’s conviction.

      AFFIRMED.



                                            5